DETAILED ACTION
Notices to Applicant
This communication is a non-final rejection. Claims 1-14, as filed 06/04/2020, are currently pending and have been considered below.
It is generally acknowledged that this application is a 371 of PCT/EP2018/082978 (filed 11/29/2019) and claims foreign priority to CHINA PCT/CN2017/114861 (filed 12/06/2017) and EPO 18168165.1 (filed 04/19/2018).
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1
Claim 13 fails under Step 1 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of the claims includes signals per se such as a propagating electrical or electromagnetic signal or carrier wave (see par. [0064] of Applicant’s published application). See MPEP 2106.03.

Claims 1-12 and 14 recite(s) subject matter within a statutory category as a process, machine, and/or article of manufacture which recite:

A computer-implemented method for generating a personalized meal plan for a subject, the method comprising: 
--acquiring data associated with the subject; 
--generating a target nutrient value for the subject for a nutrient type based on the acquired data; 
--selecting a plurality of recommended food ingredients based on the generated target nutrient value; 
--generating a meal plan by selecting a recipe stored in one or more databases based on the plurality of selected recommended food ingredients, wherein the selected recipe comprises a respective amount of each of a plurality of required food ingredients and food preparation instructions; 
--determining a difference between a provided amount of the nutrient type by the selected recipe and the generated target nutrient value for the nutrient type, based on the amount of each of the plurality of required food ingredients and the food preparation instructions in the selected recipe; and 
--adjusting the meal plan based on the determined difference if the determined difference exceeds a predetermined threshold.



Step 2A Prong One
The broadest reasonable interpretation of these steps includes mental processes because each italicized component can practically be performed by the human mind or with pen and paper. Other than reciting generic computer terms like “computer-implemented” or “processor”, nothing in the claims precludes the italicized portions from practically being performed in the mind. For example, but generating a target nutrient value, selecting food ingredients, generating a meal plan, determining a difference, and adjusting a meal plan in the context of this claim encompasses a mental process of the user.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-6 and 9-12 which recite additional mental processes).  

Step 2A Prong Two
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of “computer-implemented” and processor which amount to invoking computers as a tool to perform the abstract idea, see applicant’s specification pars. [0060]-[0065], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of acquiring data associated with the subject which amounts to mere data gathering or selecting a particular data source or type of data to be manipulated)
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-6 and 9-12, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 7-8, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering or generally link the abstract idea to a particular technological environment or field of use). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as acquiring data associated with the subject which amounts to receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i), electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii), and/or storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-6 and 9-12). Claims 7-8 recite additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i) or electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii)). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-7, 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yeager (USP App. Pub. No. 2003/0091964) in view of Bognar (“Guidelines for Recipe Information and Calculation of Nutrient Composition of Prepared Foods (Dishes)”).
Regarding claim 1, Yeager discloses: A computer-implemented method for generating a personalized meal plan for a subject (“A system for personalized meal planning is provided which includes a client device and a meal planning center configured to communicate with the client device,” par. [0007]), the method comprising: 
--acquiring data associated with the subject (S-2 in FIG. 4); 
--generating a target nutrient value for the subject for a nutrient type based on the acquired data (“At step S- 4 depicted in FIG. 4, the meal planning center 14 calculates the customer's daily macronutrient allowances to achieve the customer's preselected goal,” par. [0050]; “daily consumption allowances of proteins, fats, and carbohydrates are calculated as outlined in FIG. 7; however, it can readily be seen that other embodiments can calculate varying combinations of these and other nutrients, such as fiber, vitamins, and minerals, using formulas or charts now known, or others which may be later derived,” par. [0051]); 
--selecting a plurality of recommended food ingredients based on the generated target nutrient value (“Using the recipe rule factors mentioned above, the menu generating module calculates the appropriate amount of each ingredient by adjusting selected ingredients from their default value 122,”par. [0060]; “For ease of illustration, consider the following example of constructing a turkey sandwich recipe. In this example, “Customer B” has been allotted 30 grams of protein, 12 grams of fat, and 48 grams of carbohydrates and the menu generating module 44 has selected a turkey sandwich recipe template having the ingredients and recipe rule factors detailed in Table C,” par. [0061]); 
--generating a meal plan by selecting a recipe stored in one or more databases based on the plurality of selected recommended food ingredients, wherein the selected recipe comprises a respective amount of each of a plurality of required food ingredients (“In building a recipe to satisfy the macronutrient allowance for carbohydrates of that meal, the menu generating module first determines whether the allowance is satisfied at the default values, if not, it increases the total grams of pasta from its default value until the carbohydrate allowance is satisfied, unless the maximum value for the ingredient is met or exceeded,” par. [0060]) and food preparation instructions (“The term “recipe,” unless otherwise specified, is intended to refer to instructions for a meal that might include preparation instructions, an ingredient list,” par. [0027]; “each recipe template entry to the recipe template database 64 is assigned a name 108, preparation instructions 110,” par. [0059]; Transmitting Meal Plan to Client Device S-7 in FIG. 4; “Preferably, the meal plan selectably includes recipes to satisfy a predetermined time period, e.g., 14 days, of nutritional allowance,” par. [0060]; see also the turkey sandwich example in pars. [0061]-[0066]); 
--determining a difference between a provided amount of the nutrient type by the selected recipe and the generated target nutrient value for the nutrient type, based on the amount of each of the plurality of required food ingredients …in the selected recipe (“Using the default units, the turkey sandwich recipe template would result in a recipe having 18 grams of protein, 7.5 grams of fat, and 29 grams of carbohydrates, which does not satisfy Customer B's macronutrient allowances. Thus, the menu generating module would determine the appropriate measures of the ingredients to satisfy the macronutrient allowances for this meal,” par. [0062]); and 
--adjusting the meal plan based on the determined difference if the determined difference exceeds a predetermined threshold (“the menu generating module will endeavor to satisfy Customer B's protein allowance of 30 grams within ±3 grams…the menu generating module will adjust the allocation of turkey breast to the recipe an amount, up to the maximum (seven slices) to reach Customer B's protein allowance. In this example, the system would assign four slices of turkey breast to the recipe, totaling 28 grams of protein,” par. [0063]).

	Yeager does not expressly disclose that the determined different of a nutrient type by the selected recipe is based on the food preparation instructions. Bognar teaches:
--[determining a difference between a provided amount of the nutrient type by the selected recipe and the generated target nutrient value for the nutrient type, based on the amount of each of the plurality of required food ingredients] and the food preparation instructions [in the selected recipe] (Estimation of Nutrient and Energy Content of Prepared Food (DISH), pages 398-406; Table 12 showing different nutritional values of chicken based on cooking method).
It would have been obvious to one of ordinary skill in the art before the effective filing date to expand the personalized meal plans of Yeager to include the preparation-based nutritional determinations of Bognar because this would improve the accuracy of the meal plans by taking into account nutritional changes brought about by preparation technique (see Bognar Abstract).

Regarding claims 13 and 14, the claims are substantially similar to claim 1 and are rejected with the same reasoning. 


Regarding claim 2, Yeager further discloses: wherein adjusting the meal plan comprising changing at least one of: at least one of the plurality of required food ingredients, the amount of at least one of the plurality of required food ingredients (“Using the recipe rule factors mentioned above, the menu generating module calculates the appropriate amount of each ingredient by adjusting selected ingredients from their default value 122,” par. [0060]; “Then, the menu generating module will adjust the allocation of turkey breast to the recipe an amount, up to the maximum (seven slices) to reach Customer B's protein allowance,” par. [0063]), and the food preparation instructions.

Regarding claim 3, Yeager further discloses wherein adjusting the meal plan is performed so as to minimize the difference between the provided amount of the nutrient type and the generated target nutrient value for the nutrient type (“Using the recipe rule factors mentioned above, the menu generating module calculates the appropriate amount of each ingredient by adjusting selected ingredients from their default value 122,” par. [0060]; “Then, the menu generating module will adjust the allocation of turkey breast to the recipe an amount, up to the maximum (seven slices) to reach Customer B's protein allowance,” par. [0063]; “the menu generating module will endeavor to satisfy Customer B's fat allowance of 11 grams within ±3 grams,” par. [0064]).


Regarding claim 5, Yeager further discloses: the method further comprising generating a respective recommended amount to be consumed by the subject for each of the plurality of selected food ingredients (“Then, the menu generating module will adjust the allocation of turkey breast to the recipe an amount, up to the maximum (seven slices) to reach Customer B's protein allowance. In this example, the system would assign four slices of turkey breast to the recipe, totaling 28 grams of protein,” par. [0063]).

Regarding claim 6, Yeager further discloses: wherein selecting the recipe is further based on at least one of the recommended amounts for the plurality of selected food ingredients (“Then, the menu generating module will adjust the allocation of turkey breast to the recipe an amount, up to the maximum (seven slices) to reach Customer B's protein allowance. In this example, the system would assign four slices of turkey breast to the recipe, totaling 28 grams of protein,” par. [0063])

Regarding claim 7, Yeager further discloses: wherein generating the meal plan comprises: acquiring a plurality of candidate recipes from the one or more databases based on the plurality of recommended food ingredients; and selecting one of the candidate recipes based on a user input (“the menu generating module performs iterations to sequentially satisfy the allowances for proteins then fats and then carbohydrates,” par. [0060]; “selects a recipe template file having an ingredient designator and a plurality of recipe rule factors from a recipe template database,” par. [0008]).


Regarding claim 9, Yeager does not expressly disclose but Bognar further teaches: wherein determining a difference between a provided amount of the nutrient type by the selected recipe and the generated target nutrient value for the nutrient type is based on a retention rate of the nutrient type associated with at least one of the required food ingredients in the generated meal plan (“The calculation of the nutrient composition is based on the quantity of ingredients for the preparation of 100 g edible portion of dish in ready-to-serve condition, on the data of nutrient content per 100 g edible portion of ingredients and using nutrient retention factors,” Abstract).
The motivation to combine is the same as in claim 1.

Regarding claim 10, Yeager further discloses: wherein determining a difference between a provided amount of the nutrient type by the selected recipe and the generated target nutrient value for the nutrient type is based on data associated with a pre-processed state of at least one of the required food ingredients in the generated meal plan (Turkey Sandwich Recipe Template in Table C shows pre-processed ingredients like lettuce).

Regarding claim 11, Yeager further discloses: wherein the data associated with the subject comprises information relating to at least one of: the gender of the subject, the age of the subject, the weight of the subject, the height of the subject, physical activity of the subject, a metabolic rate of the subject, a health target of the subject, and a food preference of the subject (“A method for personalized meal planning is also provided which includes receiving at the meal planning center a customer's information including a weight designator, a gender designator, a goal designator, and an activity level designator,” par. [0008]; “This is achieved, in part, by providing personalized meal planning which includes a client device and a meal planning center configured to communicate with the client device, and to receive a customer's information including a weight designator, a gender designator, a goal designator, and an activity level designator,” par. [0070]).

Regarding claim 12, Yeager further discloses wherein the nutrient type is one of: total energy, a macronutrient, a micronutrient (“Preferably, daily consumption allowances of proteins, fats, and carbohydrates are calculated as outlined in FIG. 7; however, it can readily be seen that other embodiments can calculate varying combinations of these and other nutrients, such as fiber, vitamins, and minerals,” par. [0051]).

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yeager (USP App. Pub. No. 2003/0091964) in view of Bognar (“Guidelines for Recipe Information and Calculation of Nutrient Composition of Prepared Foods (Dishes)”) and Adamowicz (USP App. Pub. No. 2011/0318717).

Regarding claim 4, Yeager further discloses: wherein the target nutrient value represents a recommended amount of the nutrient type to be consumed by the subject within a predetermined time period (“For example, if Customer A selected the “maximum fat loss” goal, he would be assigned a carbohydrate factor of 1.5 and, as a result, 168 grams of carbohydrates, daily (112 grams×1.5),” par. [0056]).
Yeager discloses allowing a user to select favorite ingredients which increases their frequency (par. [0040]). Yeager does not expressly disclose but Adamowicz teaches: selecting the plurality of recommended food ingredients is further based on at least one previously recommended food ingredient for the subject before the predetermined time period (“the server 504 may, for example, recommend that the user 522 a eat food that previously has been eaten by users (possibly including the user 522 a herself or himself),” par. [0119]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to expand the personalized meal plans of Yeager and Bognar to include the meal recommendation and selection techniques of Adamowicz because this would improve the quality of the recommendations and thus make the system’s recommendations more pertinent for the user (see Adamowicz par. [0004)


Regarding claim 8, Yeager further discloses: wherein selecting the plurality of recommended food ingredients comprises: acquiring a plurality of candidate food ingredients from one or more databases based on the generated target nutrient value (FIG. 11 shows candidate recipes with FIG. 12 showing corresponding ingredients).
Yeager does not explicitly disclose but Adamowicz teaches: selecting a plurality of recommended food ingredients from the plurality of candidate food ingredients based on a user input (FIG. 4 shows an iterative process of presenting multiple food items for accepting/rejecting; 738 in FIG. 7I; “As another example, if the system 100 initially advised the user 120 to eat food selected from the top of a ranked list of food, the system 100 may identify alternative food options from positions lower on the same list. Such a list may, for example, be ranked in order of the degree of match of the items on the list to the user's personalized food data 124 and/or food intake history 126,” par. [0089]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to expand the personalized meal plans of Yeager and Bognar to include the meal recommendation and selection techniques of Adamowicz because this would improve the quality of the recommendations and thus make the system’s recommendations more pertinent for the user (see Adamowicz par. [0004)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BLANCHETTE whose telephone number is (571)272-2299.  The examiner can normally be reached on Monday - Thursday 7:30AM - 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan, can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626